DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 02/01/2021 Amendments/Arguments, which directly amended claim 17; and traversed the rejections of the claims of the 01/17/2021 Office Action are acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract ideas without significantly more.  Claims 1-7, 9-15, and 17 recite a method, device, and product for estimating a time of arrival of a radio signal.  These claims are accomplished through a series of mathematical operations performed by a computer (i.e. processor and computer as claimed).  This judicial exception is not integrated into a practical application because the wireless communication device operating in a general manner of receiving radio signal(s), and do not add a meaningful limitation to the method as they are insignificant extra­solution activity which simply provide what all wireless communication devices provide.  The steps of determining an autocorrelation matrix, estimating a number of propagation paths, and estimating a time of arrival or the radio signal as claimed represent processes that can be performed by a human or with paper and pencil through a series of mathematical calculations (i.e. mathematical calculations are disclosed throughout Applicant’s ee Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”) and Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94 (1939) (“[A] scientific truth, or the mathematical expression of it, is not patentable invention[.]”).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Other claims are also rejected based on their dependency of the defected parent claims.

Allowable Subject Matter
Claims 1-17 are allowed over the prior art.  However, 35 USC 101 rejection must be overcome.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 02/01/2021, with respect to the art rejections of claims 1-17 have been fully considered and are persuasive.  The art rejections of claims 1-17 has been withdrawn.
Applicant's arguments filed 02/01/2021 regarding 35 USC 101 rejection have been fully considered but they are not persuasive.
Applicant argues that the Examiner allegedly states that claims are directed to a judicial exception – an abstract idea without specifying what the abstract ideas is.  Applicant also argues that the claims are integrated into a practical application.  Further, Applicant argues that the claims are not directed to a mathematical formula or concept, but rather seek protection of the processes and apparatus of estimating the time of arrival of a radio signal.
Examiner respectfully disagrees because the steps of determining an autocorrelation matrix, estimating a number of propagation paths, and estimating a time of arrival of the radio signal as claimed represent processes that under the broadest reasonable interpretation cover performance of the limitation in the human mind through a series of mathematical calculations.  Applicant has shown how those claimed steps directed to mathematical calculations as clearly described throughout Applicant’s specification (i.e. page 6, line 20 – page 8, line 27).  Under the 2019 Guidance, these mathematical formulas, mathematical relationships, and mathematical calculations fall within the “mathematical concepts” grouping.  Accordingly, claim 1 recites this abstract idea.
Further, the receiving and obtaining steps as claimed, merely recites receiving certain information or data that can be demodulated and analyzed by a wireless communication device.  As such, the receiving and obtaining limitation are insignificant extra-solution activity to the judicial exception.  See Memorandum at 55 n. 31.  Accordingly, this element does not integrate the judicial exception into a practical application of the exception.
EON Corp. IP Holdings LLC v. AT&T Mobility LLC (Fed Cir, 2014-1392, 5/6/2015).  The disclosure of a general purpose computer or a processor as corresponding structure for a software function does nothing to limit the scope of the claim in order to make it an improvement to the computer itself; and thus, are not “significantly more”.  Nothing in the claim shows that the abstract idea is implemented beyond the computer functions.  Thus, the application of the abstract idea using generic computer components does not transform the claim into a patent-eligible application of the abstract idea.
Therefore, the rejection of the claims as not being directed to patent eligible subject matter under 35U.S.C. 101 are still proper and sustained.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,249,680 discloses a method and apparatus for location finding in a CDMA wireless communication system uses multipath signals in order to accurately determine a transmitter’s location.  Direct path and multipath signals from a mobile transmitter arrive at an array of p antennas belonging to a cellular network base station.  A location finding apparatus connected to 
US 7,228,244 discloses a direction tracking method is proposed for quickly tracking directions-of-arrival of radio waves even in an environment where trajectories of the directions-of-arrival intersect.  With the tracking method, the state vectors of directions-of-arrival (composed of a direction-of-arrival and the angular velocity and acceleration of the direction-of-arrival) at the current direction updating time are predicted with an observer by using state vectors of directions-of-arrival at the previous direction updating time to calculate provisional estimates of the directions-of-arrival, and furthermore, the state vectors at the current direction updating time are calculated based on the provisional estimates, the predicted state vectors, and predicted values of the directions-of-arrival to calculate estimates of the directions-of-arrival from the state vectors.
US 8,494,569 discloses systems and methods related to the detection of incoming wireless signals.  An antenna array is synthesized by having a single antenna, coupled to a receiver, spatially translated along an arbitrary trajectory.  As the antenna is being spatially 
US 10,539,652 discloses a technique for estimating time of arrival of a signal transmitted as a pulse and received as a sum of pulses.   The received signal is filtered with a novel filter that lowers the early side lobes of the received signal to noise level.  A first energy rise point is identified at a point of the main lobe of the filtered received signal, at which the energy is higher than the noise by a predetermined level.  Starting from the identification of the first energy rise points, the time of arrival is estimated via curve matching, in which the shape of the filtered received signal is matched to the shape of a reference curve composed by a sum of one or more reference curves that are shifted both in time and in energy.  The reference curves are found by applying to the transmitted signal the same filter applied to the received signal.
US 2020/0166631 discloses a measurement method performed at a receiving device involves sequentially receiving RF signals, each comprising a different set of at least first and second tones at differing frequencies.  Complex gain responses (CGRs) for each of the first and second tones of each of the RF signals are measured.  A phase offset is determined between: i) a phase of the CGR of the second tone of a first RF signal, and ii) a phase of the CGR of the first tone of a second RF signal.  A coherent channel frequency (CCF) response of the second tone of 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646